DETAILED ACTION

The amendment filed on October 7, 2021 has been entered. Claims 1-7 remain pending in the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 27, 2021 was filed after the mailing date of the non-final Office action on July 7, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 10,634,418 in view of WO2010121940 (see English language translation provided herewith) to Schechinger et al., hereinafter referred to as Schechinger. Claim 1 differs from claim 9 and 10 of the Patent in that the claim of the instant application requires the cross-sectional area to increase gradually, wherein claim 9 and 10 do not require gradual increases in size from the inlet to the outlet. However, Schechinger teaches that such features are known and obvious (see rejection of claim 1 below for the reasoning for including such a feature. Accordingly, the claims are unpatentable due to nonstatutory double patenting.

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, the claim requires the first guide passage alternately includes a section in which a cross-sectional area is constant from an inlet of the first guide passage to an outlet of the first guide passage, and a section in which a cross-sectional area gradually increases from the inlet of the first guide passage to the outlet of the first guide passage. It is unclear how a passage can both have a constant cross-sectional area from an inlet of the first guide passage to an outlet of the first guide passage and have a cross-sectional area that gradually increases from the inlet of the first guide passage to the outlet of the first guide passage. Since a passage that gradually increases from the inlet to the outlet could not be considered a constant cross-sectional area from the inlet to the outlet of the first guide passage nor vice versa, the claim limitations seem impossible to accomplish. Is the term “alternately” suggesting that the first guide passage can be one or the other? Since the language does not make it clear that the passage can have one or the other, and it is not possible to have a passage that has both a constant cross-sectional area from the inlet to the outlet, and a gradually increasing cross-sectional area from the inlet to the outlet, the claim is unclear. For the purposes of examination, the examiner is going to treat the claim as if it read, "…the first guide passage  either a section in which a cross-sectional area is constant from an or a section in which a cross-sectional area gradually increases from the inlet of the first guide passage to the outlet of the first guide passage.
With respect to claim 4, the claim requires the second guide passage alternately includes a section in which a cross-sectional area is constant from an inlet of the second guide passage to an outlet of the second guide passage, and a section in which a cross-sectional area gradually increases from the inlet of the second guide passage to the outlet of the second guide passage. It is unclear how a passage can both have a constant cross-sectional area from an inlet of the second guide passage to an outlet of the second guide passage and have a cross-sectional area that gradually increases from the inlet of the first guide passage to the outlet of the second guide passage. Since a passage that gradually increases from the inlet to the outlet could not be considered a constant cross-sectional area from the inlet to the outlet of the second guide passage nor vice versa, the claim limitations seem impossible to accomplish. Is the term “alternately” suggesting that the second guide passage can be one or the other? Claim 1 already requires the second guide passage to gradually increase towards the outlet. How then can it have a constant cross section from the inlet to the outlet?  Since the language does not make it clear that the passage can have one or the other, and it is not possible to have a passage that has both a constant cross-sectional area from the inlet to the outlet, and a gradually increasing cross-sectional area from the inlet to the outlet, the claim is unclear. . For the purposes of examination, the examiner is going to treat the claim as if it read, "…the second guide passage 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/199152 (provided by Applicant on the IDS filed October 14, 2020) to Hitoshi et al., hereinafter referred to as Hitoshi, in view of WO2010121940 (see English language translation provided herewith) to Schechinger et al., hereinafter referred to as Schechinger.
In reference to claim 1, Hitoshi and Schechinger disclose the claimed invention.
Hitoshi discloses a refrigerator (1, see figure 2) comprising:
a main body (2);
a storage compartment (3) formed in the main body and having an open front side;
a door (8a/8b) provided to open and close the storage compartment;

a rear duct (29) including a first guide passage (15) configured to guide the cold air generated in the evaporator (33) and a cooling discharge port (17, see figure 3a) through which the cold air is discharged from the first guide passage (15) to an inside of the storage compartment (3) to cool the storage compartment;
an upper duct (20a) including a second guide passage coupled with the first guide passage (15, see figure 2) and an air curtain discharge port (21) through which the cold air is discharged from the second guide passage (20) to a front opening of the storage compartment (3) to form an air curtain at the front opening of the storage compartment; and
a blade (24) provided to close or open the air curtain discharge port.
Hitoshi fails to disclose the second guide passage having a section in which a cross-sectional area gradually increases from an inlet of the second guide passage toward an outlet of the second guide passage.
Schechinger teaches that in the art of refrigerators distributing air to a front portion of a storage chamber, that it is a known method to provide the upper passage (analogous to the second guide passage of Hitoshi) such that the second guide passage (13) has a section in which a cross-sectional area gradually increases from an inlet (18) of the second guide passage (13)  toward an outlet (14) of the second guide passage (13), see figure 2. This is strong evidence that modifying  as claimed would produce predictable result (e.g. provide even air flow to the entire width of the cabinet). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hitoshi by Schechinger such that  the second guide passage having a section in which a cross-sectional area gradually increases from an inlet of the second guide passage toward an outlet of the second guide passage, since all claimed elements were known in the art, and one having ordinary skill in the art could 
In reference to claim 2, Hitoshi and Schechinger disclose the claimed invention.
Hitoski discloses the blade is configured to be rotated to a first position for opening the air curtain discharge port when the door is opened (see figure 6), a second position for closing the air curtain discharge port when the door is closed (see figure 5a), or a third position for opening the air curtain discharge port at an opening degree larger than an opening degree in the first position for the cold air discharged through the air curtain discharge port to be directed to a rear surface of the door (see figure 7a).
In reference to claim 4, Hitoshi and Schechinger disclose the claimed invention.
Schechinger teaches the second guide passage (13) includes a section in which a cross-sectional area gradually increases from the inlet (18) of the second guide passage to the outlet (14) of the second guide passage. Accordingly, when modifying Hitoshi by Schechinger supra, the modification would also include the claimed feature.
In reference to claim 5, Hitoshi and Schechinger disclose the claimed invention.
Schechinger teaches the outlet (14) of the second guide passage has a cross-sectional area larger than a cross-section area of the inlet (18) of the first guide passage, see figure 2. Accordingly, when modifying Hitoshi by Schechinger supra, the modification would also include the claimed feature.
In reference to claim 6, Hitoshi and Schechinger disclose the claimed invention.
Hitoski discloses a blower fan (27) configured to guide the cold air generated in the evaporator to the first guide passage and the second guide passage (20a), wherein the blower fan (27) allows the cold air to be discharged through the cooling discharge port (17) when the air curtain discharge port is closed, and allows the cold air to be .

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi and Schechinger as applied to claim 1 supra, and in further view of US 6,041,616 to Jeong, hereinafter referred to as Jeong .
In reference to claim 3, Hitoshi, Schechinger, and Jeong disclose the claimed invention.
Hitoshi fails to disclose the first guide passage includes either a section in which a cross-sectional area is constant from an inlet of the first guide passage to an outlet of the first guide passage, or a section in which a cross-sectional area gradually increases from the inlet of the first guide passage to the outlet of the first guide passage.
Jeong figure 1 teaches that it is known in the art of refrigerators having air curtain closure (at 43) to include a first passage (47) that includes a section in which a cross-sectional area is constant from an inlet (48a) of the first guide passage to an outlet of the first guide passage (see below). This is strong evidence that modifying  as claimed would produce predictable result (e.g. provide constant air flow from the inlet to the air curtain passage). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hitoski by Jeong such that the first guide passage includes a section in which a cross-sectional area is constant from an inlet of the first guide passage to an outlet of the first guide passage, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of e.g. provide constant air flow from the inlet to the air curtain passage.

    PNG
    media_image1.png
    521
    716
    media_image1.png
    Greyscale


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi and Schechinger as applied to claim 1 supra, and in further view of JP2005-77008 to Kondo et al., hereinafter referred to as Kondo (see English language translation provided herewith.
In reference to claim 7, Hitoshi, Schechinger, and Kondo disclose the claimed invention.
Hitoski  fails to disclose the blower fan is configured to: rotate at a first speed in a storage cooling mode in which the blade closes the air curtain discharge port, and rotate at a second speed faster than the first speed in an air curtain mode in which the blade opens the air curtain discharge port to increase an amount of the cold air being discharged through the air curtain discharge port.
However, Kondo teaches that in the art of air curtain refrigerators, that it is a known method to provide a blower fan (12) is configured to rotate at a first speed in a .

Response to Arguments
	Applicant’s amendment to claim 1 has successfully overcome the rejection of claim 1 under statutory double patenting, the amendment to claim 1 is close enough to claims 9 and 10 of the issued Patent so as to constitute non-statutory double patenting.
Applicant’s arguments with respect to claim 1-7 as applied to Hitoshi have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/CASSEY D BAUER/Primary Examiner, Art Unit 3763